DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (Pub. No. US 2015/0107748).
As to claim 1, Suzuki discloses a wire harness W (fig. 4), comprising: 
an electrical wire W1, and 
a sheet S to which the electrical wire is fixed (figs. 2A-3 show the process of the wiring being fixed to the sheet), wherein 
the sheet includes a first sheet and a second sheet provided with a space therebetween along an extension direction of the electrical wire (fig. 4 shows spaces between a plurality of sheets S), and 
a bent portion at which the electrical wire is bent is provided between the first sheet and the second sheet (fig. 4, see W1 regions).  
As to claim 2, Suzuki discloses that a plurality of electrical wires including the electrical wire extends to branch into a plurality of branch-line parts, and the bent portion is provided in a respective one of the branch-line parts (fig. 4 shows a plurality of branching portions near W1 regions).  
As to claim 5, Suzuki discloses that the electrical wire is fixed to the sheet by sewing or welding (¶0018).

Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fry (Patent No. US 3,733,428).
As to claim 1, Fry discloses a wire harness (fig. 3), comprising: 
an electrical wire 11, and 
a sheet 14a to which the electrical wire is fixed, wherein 
the sheet includes a first sheet 14a and a second sheet 14a provided with a space therebetween along an extension direction of the electrical wire (fig. 3), and 
a bent portion at which the electrical wire is bent is provided between the first sheet and the second sheet (fig. 3, see the wires between the sheets).  
As to claim 2, Fry discloses that a plurality of electrical wires including the electrical wire extends to branch into a plurality of branch-line parts, and the bent portion is provided in a respective one of the branch-line parts (fig. 3 shows two branch-line parts both having bent portions).  
As to claim 4, Fry discloses that a plurality of the electrical wires are parallelly arranged with a space therebetween (fig. 3 shows the wires 11 being parallel and spaced out; col. 1 lines 45-66). {P60799 04534704.DOCX} 3Appl. No. 16/940,961Attorney Docket No. P60799  

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (Pub. No. US 2015/0283962).
As to claim 1, Kobayashi discloses a wire harness 90 (fig. 1), comprising: 
an electrical wire 9, and 
a sheet 2 to which the electrical wire is fixed, wherein 
the sheet includes a first sheet 2 and a second sheet 2 provided with a space therebetween along an extension direction of the electrical wire, and 
a bent portion (fig. 4, see the wiring portion between sheets 2) at which the electrical wire is bent is provided between the first sheet and the second sheet.  
As to claim 2, Kobayashi discloses that a plurality of electrical wires including the electrical wire extends to branch into a plurality of branch-line parts (fig. 4 shows branch portions between sheets 2), and the bent portion is provided in a respective one of the branch-line parts (fig. 4, see the wiring portion between sheets 2).  
As to claim 3, Kobayashi discloses that when the first sheet and the second sheet are disposed to spread onto a plate-like member 1, the bent portion is disposed to be bent along the plate-like member (fig. 1).  
As to claim 5, Kobayashi discloses that the electrical wire is fixed to the sheet by sewing or welding (¶0058).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asamura et al. (JP 2016139551A; cited in IDS).
As to claim 1, Asamura discloses a wire harness (fig. 1), comprising: 
an electrical wire 13, and 
a sheet 14 to which the electrical wire is fixed, wherein 
the sheet includes a first sheet 14 and a second sheet 14 provided with a space therebetween along an extension direction of the electrical wire, and 
a bent portion (figs. 1-2 show a bend at branch portion 1a) at which the electrical wire is bent is provided between the first sheet and the second sheet.  
As to claim 2, Asamura discloses that a plurality of electrical wires including the electrical wire extends to branch into a plurality of branch-line parts (figs. 1-2 show a plurality branch parts connecting to connectors 12, 11a, and 11b), and the bent portion is provided in a respective one of the branch-line parts (figs. 1-2, see branch portion 1a).  
As to claim 3, Asamura discloses that when the first sheet and the second sheet are disposed to spread onto a plate-like member 14, the bent portion is disposed to be bent along the plate-like member (fig. 2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847